Citation Nr: 0430557	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  04-33 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty from July 1942 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 RO decision which denied service 
connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  If it 
is not shown that a veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown , 6 Vet. App. 283 (1994).

The veteran claims he has PTSD due to stressors experienced 
during his service in World War II.  He asserts that he was 
onboard a ship which was in a typhoon for three days and 
three nights in 1945 while he was in the Navy, was subjected 
to multiple Japanese air raid attacks on his ship while he 
was in service, and also witnessed a possible suicide during 
a January 1946 hospitalization while in service.  According 
to service records, his primary duties during service 
included being a messman and a storekeeper, and he was 
stationed aboard the S.S. Cape Blanco and the S.S. Contest in 
1945.  His service records show decorations for service in 
World War II but do not indicate combat service.

Review of the claims file does not indicate that the RO has 
attempted to verify the veteran's claimed stressors through 
his service department or through the U.S. Armed Services 
Center for Unit Records Research (CURR).  In the judgment of 
the Board, the RO should attempt to verify the veteran's 
reported stressors.  If necessary, the veteran should be 
given an opportunity to provide any additional details needed 
to assist in obtaining verification of the claimed stressors.

Additionally, the Board notes that the veteran has not been 
given a VA examination regarding his claim for service 
connection for PTSD.  While outpatient treatment records have 
included an assessment of PTSD and a finding of PTSD 
symptoms, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV].  38 
C.F.R. § 3.304(f).  Prior to further adjudication of the 
claim, the veteran should be given a VA examination which 
addresses the existence and etiology of PTSD.

Furthermore, the Board notes that subsequent to the issuance 
of the statement of the case (dated in July 2004), additional 
evidence has been submitted.  A waiver has not been submitted 
with regard to RO initial consideration of such evidence, and 
thus the case must also be returned to the RO for initial 
consideration of this evidence and for issuance of a 
supplemental statement of the case.  See Disabled American 
Veteran s v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).    

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 
  
1.  The RO should attempt to verify the 
veteran's reported stressors.  If the 
record does not contain sufficient 
information concerning the reported 
stressors, the RO should give the veteran 
an opportunity to provide any necessary 
further details of his in-service 
stressors.  It should be noted that the 
veteran's personnel records indicate that 
he had temporary duty aboard the S.S. 
Cape Blanco between 2 January and 11 May 
1945 and aboard the S.S. Contest between 
1 June and 2 December 1945, and that he 
was aboard the SS Platano between 2 
December and 18 December 1945.  Also, 
internet information from the Naval 
Historical Center refers to a Pacific 
Typhoon at Okinawa in October 1945.  If 
the veteran's reported stressors are not 
verified due to insufficient information, 
this should be documented in the 
veteran's claims folder.

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD and, if 
so, whether the diagnosed PTSD is due to 
a stressor that occurred during the 
veteran's active military service.  The 
claims folder should be provided to and 
reviewed by the examiner.  Any diagnosis 
of PTSD should be in accordance with DSM-
IV, and the examiner should identify the 
stressor(s) which are believed to be the 
cause of the condition.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include all evidence submitted since the 
statement of the case.

4.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




